NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



HICKEY CREEK DEVELOPMENT,               )
LLC; SUMMIT CAPITAL &                   )
DEVELOPMENT CORPORATION;                )
RSW DEVELOPMENT CORP.; and              )
EDWARD L. OLAH, a/k/a EDWARD            )
LEE OLAH,                               )
                                        )
             Appellants,                )
                                        )
v.                                      )      Case No. 2D18-1551
                                        )
EDGEWATER OPPORTUNITY FUND              )
III, LLC; FLORIDA COMMUNITY             )
BANK; and OLD REPUBLIC                  )
NATIONAL TITLE INSURANCE                )
COMPANY,                                )
                                        )
             Appellees.                 )
                                        )

Opinion filed January 2, 2019.

Appeal from the Circuit Court for Lee
County; Alane Laboda, Judge.

Linda K. Yerger of Yerger/Tyler P.A.,
Naples, for Appellants.

Martin S. Awerbach and Jacqueline F.
Perez of Awerbach\Cohn, Clearwater,
For Appellee Old Republic National
Title Insurance Company.

Christopher D. Donovan of Roetzel &
Andress, LPA, Naples, for Appellee
Edgewater Opportunity Fund III, LP.
PER CURIAM.


           Affirmed.


SILBERMAN, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-